DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 
Status of Claims
Claims 1 - 10 of US Application No. 16/164,254 are currently pending and have been examined. Applicant amended claims 1, 9 and 10.
	
Response to Arguments
Applicant's arguments, see REMARKS, filed 16 February 2021, regarding the rejections of claim 1, 9 and 10 under 35 USC § 103 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that the prior art does not teach controlling “the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator”. Examiner disagrees.
The claim language “in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator” is supported in the specification at ¶ [0011], as noted by Applicant in REMARKS. Applicant does not point to any other portions of the specification indicating additional support for this limitation. In reviewing the specification as a whole, the specification does not describe or provide any examples of how the loads on the right and left inclining wheel are actually being used to control the wheel torques. Instead, throughout the specification, the lean torque is being used to control the wheel torques. See ¶ [0129]-[0131] and ¶ [0138]-[0140]. In particular, ¶ [0131] describes the change in loads on the wheels as merely the result of applying the lean torque via the posture control actuator. In other words, the specification is not really describing a direct control of the wheel torques due to the loads on the right and left wheels. Rather, the specification is describing a direct control of the wheel torques due to an applied lean torque, where the applied lean torque changes a lean angle of the vehicle which changes the loads on the wheels. This change of loading on the wheels due to a change in lean angle is inherent in the function of tilting/leaning vehicles. Accordingly, Examiner is interpreting controlling wheel torques “in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator”, as described in the specification, to include controlling wheel torques based on applied lean torque, which inherently changes the loads on the wheels when a lean/tilt is induced in the vehicle.
As set forth in the previous rejection, the combination of Mercier and Meixner teaches the configuration in which the electronic control unit controls the left inclining wheel torque applying unit and
the right inclining wheel torque applying unit based on the lean torque. In this regard, Mercier discloses
an actuator 112 that is connected at one end to a frame 58 and at another end to a bracket 104. The
actuator can apply force to frame 58 to pivot the frame about a leaning axis 100. Mercier at Fig. 4 and ¶
[0045] and Detailed Action at page 6. The actuator is equivalent to the claimed leaning posture control
actuator that controls a leaning posture of the leaning body frame by applying a lean torque that is a force
of rotating the rotary member of the linkage mechanism with respect to the leaning body frame (i.e., the
actuator pivots frame 58 about leaning axis 100). In other words, Mercier provides an actuator that
applies a torque to the vehicle body frame to control lean to lean the vehicle body frame right or left. As indicated above, change of loading on the wheels due to a change in lean angle of the vehicle body frame is inherent in the function of tilting/leaning vehicles. Mercier also discloses a brake disk 138 and caliper Id.  Mercier does not teach controlling the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator. However, Meixner discloses a leaning vehicle where a brake pressure buildup for the front wheels is determined based on an inclination/bank angle. Meixner at Fig. 4 and ¶ [0066] and Detailed Action at page 7. In other words, the amount of braking applied to front wheels depends on the amount of lean of the vehicle. The combination of Mercier and Meixner yields a leaning vehicle having an actuator that applies a torque to the vehicle body frame to control lean of the vehicle body frame right or left. Based on the amount of lean, a brake pressure buildup for the front wheels is determined. Applying brake pressure to the wheels controls the amount of braking torque applied to the wheels. Therefore, the combination of Mercier and Meixner teaches controls the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit (i.e., braking pressure of Meixner applied to front wheels by brake disk/caliper of Mercier) in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator (i.e., based on the amount of lean created from torque applied by actuator).
As the combination of Mercier and Meixner teaches the configuration in which the electronic control unit controls the left inclining wheel torque applying unit and the right inclining wheel torque applying unit in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator, Applicant’s argument is not persuasive. 
Claims 9 and 10 recite substantially similar limitations as claim 1. Applicant did not present any separate arguments for these claims.
Based on the above, the instant rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2012/0232758 A1) in view of Meixner et al. (DE 10 20 08021523 A1, “Meixner”) and Hayashi et al. (JP 2013/144471, “Hayashi”).

Regarding claim 1, Mercier discloses a leaning vehicle with tilting front wheels and suspension and teaches:
a leaning body frame that leans leftward when the vehicle is turning leftward in a left-right direction of the vehicle, and leans rightward when the vehicle is turning rightward in the left-right direction of the vehicle (frame 58 – see at least Fig. 7 and ¶ [0034]; frame 58 and driver may lean right or left like a motorcycle – see at least ¶ [0036]);
a left inclining wheel that is supported on the leaning body frame, leans leftward when the vehicle is turning leftward in the left-right direction of the vehicle, and leans rightward when the vehicle is turning rightward in the left-right direction of the vehicle (front wheels 12 are connected such that front wheels 12 tilt when the frame is leaning into a corner – see at least Fig. 1 and ¶ [0036]);
a right inclining wheel that is supported on the leaning body frame, is disposed at a side of the left inclining wheel in the left-right direction of the vehicle, leans leftward when the vehicle is turning leftward in the left-right direction of the vehicle, and leans rightward when the vehicle is turning rightward in the left-right direction of the vehicle (front wheels 12 are connected such that front wheels 12 tilt when the frame is leaning into a corner – see at least Fig. 1 and ¶ [0036]);
another inclining wheel that is supported on the leaning body frame, is disposed ahead of or behind the left inclining wheel and the right inclining wheel in a front-rear direction of the vehicle, leans leftward when the vehicle is turning leftward in the left-right direction of the vehicle, and leans rightward when the vehicle is turning rightward in the left-right direction of the vehicle (central wheel 14 is attached to frame 58 – see at least Fig.1 and ¶ [0034]; frame 58 and wheel 14 may lean right or left like a motorcycle – see at least ¶ [0036]);
a linkage mechanism rotatably supported on the body frame and including a rotary  member supporting the left inclining wheel and the right inclining wheel (bracket 104 and shock tower 96 – see at least Fig. 2 and ¶ [0043]; wheels are supported by bracket 104 via shock absorber assembly 116 – see at least Fig. 4 and ¶ [0043]), the rotary member being configured to rotate in accordance with a lean of the leaning body frame in the left-right direction of the vehicle so that relative positions of the left inclining wheel and the right inclining wheel in a top-bottom direction relative to the body frame change (when frame 58 leans, bracket 104 and shock tower 96 rotate relative to frame 58 – see at least Fig. 7 and ¶ [0050]; i.e., wheels stay in contact with ground when frame 58 leans such that the relative positions of the wheels change in a top-bottom direction relative to the frame);
a leaning posture control actuator that controls a leaning posture of the leaning body frame in the left-right direction of the vehicle by applying, to the linkage mechanism, a lean torque that is a force of rotating the rotary member of the linkage mechanism with respect to the leaning body frame (actuator 112 is connected at one end to frame 58 and at another end to bracket 104 and can apply forces to frame 58 to pivot the frame about leaning axis 100 – see at least Fig. 4 and ¶ [0043], [0053], [0055]);
a left inclining wheel torque applying unit that applies, to the left inclining wheel, a left inclining wheel torque that is a torque of the left inclining wheel about a first axle (brake disk 138 and caliper 140 that applies braking force to brake disk 138 to reduce rotational speed of wheel 12 – see at least Fig. 4 and ¶ [0045]);
a right inclining wheel torque applying unit that applies, to the right inclining wheel, a right inclining wheel torque that is a torque of the right inclining wheel about a second axle (brake disk 138 and caliper 140 that applies braking force to brake disk 138 to reduce rotational speed of wheel 12 – see at least Fig. 4 and ¶ [0045]); and
an integrated control device that integrally controls the leaning posture control  actuator (ECU 77 sends command signals to actuator 112 to lean frame 58 – see at least Fig. 9 and ¶ [0056]) [ ].

Mercier fails to teach an integrated control device that integrally controls the left inclining wheel torque applying unit, and the right inclining wheel torque applying unit, and either controls the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator or controls the lean torque applied to the linkage mechanism by the leaning posture control actuator based on the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit.

However, Meixner discloses an electronically controlled regulating system and teaches:
an integrated control device that integrally controls [ ], the left inclining wheel torque applying unit, and the right inclining wheel torque applying unit (standard controller sends brake pressure requirements to wheels – see at least ¶ [0124]), and either controls the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator (brake pressure buildup gradient pmax for application to front wheels 1, 2 is determined based on inclination angle – see at least Fig. 4 and ¶ [0066]; alternatively, pressure build-up on front wheels may be based on bank angle – see at least ¶ [0112])  or [ ].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leaning vehicle with tilting front wheels and suspension of Mercier to control wheel torque applied to wheels based on lean of the vehicle, as taught by Meixner, to 

Further, Hayashi discloses a three-wheeled vehicle and teaches:
an integrated control device that integrally controls the leaning posture control actuator, the left inclining wheel torque applying unit, and the right inclining wheel torque applying unit and [ ] controls the lean torque applied to the linkage mechanism by the leaning posture control actuator based on the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit (differential torque on the left and right drive wheels is generated opposite to a turning direction – see at least ¶ [0044]; differential torque is generated by controlling braking and/or driving torque of the drive wheels – see at least ¶ [0045]-[0046]; when a lateral acceleration is detected due to the differential torque, the differential torque is released and a link motor 25 is operated to tilt the vehicle body – see at least ¶ [0046]; link motor 25 inclines the main body 20 – see at least ¶ [0019]; i.e., the link motor applies a lean torque based on the lateral acceleration caused by the generated differential torque applied to left and right wheels).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leaning vehicle with tilting front wheels and suspension of Mercier to lean torque based on torque applied to the wheels, as taught by Hayashi, to increase the stability of the vehicle when turning (Hayashi at ¶ [0003]).

Regarding claim 9, Meixner further teaches:
a rotation angle detector that detects a rotation angle of the leaning posture control actuator (means for determining the angle between handlebar and cross member – see at least ¶ [0036]), wherein the integrated control device controls the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit based on the lean torque applied to the linkage mechanism by the leaning posture control actuator and the rotation angle detected by the rotation angle detector (brake pressure buildup gradient pmax for application to front wheels 1, 2 is determined based on inclination angle – see at least Fig. 4 and ¶ [0066]; alternatively, pressure build-up on front wheels may be based on bank angle – see at least ¶ [0112]; i.e., the torque applied by the actuator of Mercier changes the inclination angle, which is measured by the measuring means of Meixner, and the braking force is determined based on the measured inclination angle).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined leaning vehicle with tilting front wheels and suspension of Mercier and Meixner to provide a rotation angle detector, as further taught by Meixner, to increase driving safety of a three-wheeled vehicle by better matching the driving situation with driving dynamics control (Meixner at ¶ [0013]).

Regarding claim 10, Meixner further teaches:
a lean detector that detects a lean state of the leaning body frame in the left-right  direction of the vehicle (means for determining the angle between handlebar and cross member – see at least ¶ [0036]), wherein the integrated control device controls the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit based on the lean torque applied to the linkage mechanism by the leaning posture control 10 actuator and the lean state detected by the lean detector (brake pressure buildup gradient pmax for application to front wheels 1, 2 is determined based on inclination angle – see at least Fig. 4 and ¶ [0066]; alternatively, pressure build-up on front wheels may be based on bank angle – .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined leaning vehicle with tilting front wheels and suspension of Mercier and Meixner to provide a lean detector, as further taught by Meixner, to increase driving safety of a three-wheeled vehicle by better matching the driving situation with driving dynamics control (Meixner at ¶ [0013]).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668